THE LGL GROUP, INC. 2525 Shader Road Orlando, FL 32804 October 26, 2010 VIA EDGAR AND FACSIMILE Martin James Acting Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: The LGL Group, Inc. Registration Statement on Form S-3 (Registration Number 333-169540) Dear Mr. James: The LGL Group, Inc. (the “Company”) hereby withdraws its request for acceleration of the effective date of the above-referenced Registration Statement made in the Company’s letter to the Securities and Exchange Commission dated October 25, 2010. Very truly yours, THE LGL GROUP, INC. By: /s/ R. LaDuane Clifton R. LaDuane Clifton Chief Accounting Officer
